DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been examined.

Statement Regarding IDS
The Information Disclosure Statement of January 15, 2019 lists as the second non-patent literature item “Bedarfsmitteilung” (“Need message”) instead of the correct “Bedarfsermittlung” (“Need assessment”).  Examiner has therefore not initialed the item on the IDS, but has considered the article, and makes it of record on the Notice of References Cited.  Examiner has studied German, and was able, with the assistance of a dictionary, to understand the gist of the German language Wikipedia articles made of record. 

Claim Objections
Claim 6 is objected to because of the following informalities:  There is a technical antecedent basis problem, because the second line of claim 6 refers to “the consumption information which is indicative of likely consumption”.  Claim 1, from which claim 6 is stated to depend, provides antecedent basis for “the consumption information”, but does not describe the consumption information as “which is indicative of likely consumption”; claim 5 does.  Either the language of claim 6 should be corrected, or claim 6 should depend from claim 5.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is objected to because of the following informalities:  Although claim 1 is a method claim, in the statutory category of process, claim 15 recites a device, and therefore falls within the statutory category of machine.  In such a situation, it is proper to apply the infringement test.  It would be possible to be in possession of “A device that is designed or comprises corresponding means for carrying out and/or controlling a method according to claim 1,” thus literally infringing claim 15, without actually performing the method recited in claim 1, and thus not literally infringing claim 1.  Therefore, claim 15 does not properly depend from claim 1.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Although claim 1 is a method claim, in the statutory category of process, claim 16 recites a device, and therefore falls within the statutory category of machine.  In such a situation, it is proper to apply the infringement test.  It would be possible to be in possession of “A device comprising at least one processor and at least one memory comprising computer .  Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  Although claim 1 is a method claim, in the statutory category of process, claim 17 recites a computer program per se, which is not in any statutory category (see rejection below, under 35 U.S.C. 101), and therefore not in the statutory category of process.  In such a situation, it is proper to apply the infringement test.  It would be possible to be in possession of “A computer program comprising program instructions that prompt a processor to execute or control a method according to claim 1 when the computer program runs on the processor”, thus literally infringing claim 17, without actually running the computer program and carrying out the method, thus not literally infringing claim 1.  Therefore, claim 17 does not properly depend from claim 1.  Furthermore, claim 18 recites “A computer-readable memory medium comprising a computer program according to claim 17.”  At least in the case of the memory medium being a tangible object like a CD or hard drive, this falls within the statutory category of article of manufacture.  In such a situation, it is proper to apply the infringement test.  It would be possible to be in possession of the recited computer-readable memory medium, thus literally infringing claim 18, without actually running the computer program and carrying out the method, thus not literally infringing claim 1.  Therefore, claim 18 does not properly depend from claim 1.  (Claim 18 could depend from claim 17 if claim 17 were statutory, because it would not be possible to be in possession of the recited computer-readable memory medium of claim 18, without being in possession of the computer program of claim 17.)  Appropriate correction is required. 
Claim 19 is objected to because of the following informalities:  Claim 19 recites “A system comprising: a plurality of devices comprising a device according to claim 15, which together are configured to carry out a method according to claim 1”, raising the issue of claim 19 being a multiple dependent claim, depending from both claim 1 and claim 15.  (Multiple dependent claims must be in strict alternative form.)  Treating claim 19 as depending from claim 15, both are within the statutory category of machine, so the infringement test is not needed; and if it were applied, claim 19 could not be literally infringed without literally infringing claim 15.  Treating claim 19 as depending from claim 1, the infringement test applies, and it would be possible to be in possession of the system of claim 19 without actually implementing the method of claim 1.  Therefore, claim 19 does not properly depend from claim 1.  Appropriate correction is required. 
IF applicant wishes to continue prosecuting this patent application, Examiner suggests making equivalents of claims 15, 16, 17, 18, and perhaps 19 independent, and in any event, not making claim 19 a multiple dependent claim, or anything that could be misconstrued as one, unless claim 19 is to be made a multiple dependent claim in strict alternative form, in which case the appropriate filing fee should be paid. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 15 in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 17 does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program comprising program instructions, which is an abstraction, and not a process, machine, manufacture, or composition of matter.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 18 does not fall within at least one of the four categories of patent eligible subject matter because it recites “A computer-readable memory medium comprising a computer program according to claim 17”, without specifying that the computer-readable memory medium is non-transitory.  The claim can therefore be construed to read on an electromagnetic signal or other transitory medium, which is not a process, machine, manufacture, or composition of matter.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claim(s) recite(s) a method for monitoring a supply of a cleaning agent, and corresponding devices, a computer program, and a computer-readable memory medium. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as further set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on Mayo test, Step 1).  Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to mental processes, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method for monitoring a supply of a cleaning agent, and corresponding machines, a computer program, and a memory medium comprising the computer program.   This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2); yet further, some of the claims do not recite any use of a computer or other machinery.  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
Mayo test, Step 2B).  The specific steps of the claims, such as performing a check of whether the supply of a cleaning agent is likely to be used up, wherein the check is based, at least in part, on quantity information and on consumption information which is indicative of the user’s expected consumption behavior with respect to the cleaning agent, do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites a method for monitoring a supply of a cleaning agent, the method comprising: performing a check of whether the supply of a cleaning agent is likely to be used up, wherein the check is based, at least in part, on quantity information which is representative of an amount of the cleaning agent in a user’s supply and on consumption information which is indicative of the user’s expected consumption behavior with respect to the cleaning agent.  None of this need involve the use of a computer, sensors, or other devices or technology.  Claim 1 could describe the mental process of a housewife in 1970 who checked her supply of laundry detergent, dishwasher detergent, or another cleaning agent, and based at least in part on that quantity information, and on consumption information indicative of her expected consumption behavior with respect to the cleaning agent (how many loads of laundry or dishes she expected to do in the course of a week, for example) decided to buy more of the cleaning agent on her trip to the supermarket (or decided that there was no need 
Claim 2, which depends from claim 1, recites that the method further comprises obtaining the quantity information which is representative of the amount of the cleaning agent in the supply, or information from which the quantity information can be derived.  This need not need involve the use of a computer, sensors, or other devices or technology.  A user might use her eyeballs or arm muscles (used to pick up a container of detergent, and estimate its weight, for example) to obtain the quantity information that a box of powdered detergent is at least half full, or that there is one bar of soap in the dish by the bathroom sink, and two other bars of soap that have not yet been touched, etc.  The limitation of claim 2, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.
Claim 3, which depends from claim 1, recites that the quantity information is representative of a relative or absolute fill level of the cleaning agent in the supply.  This need not need involve the use of a computer, sensors, or other devices or technology.  A user might use her eyeballs to obtain the information that a bottle of ammonia is completely full, or that there is only an inch or so or powder detergent left in the bottom of a box, etc.  The limitation of claim 3, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.   
Claim 4, which depends from claim 1, recites that the method further comprises associating the quantity information which is representative of the amount of the 
Claim 5, which depends from claim 1, recites that the method further comprises determining consumption information which is indicative of likely consumption.  This need not be technological; for example, a human being can mentally recall past purchases of detergent or another cleaning agent, or may view paper shopping lists indicating consumption information which is indicative of likely consumption.  The limitation of claim 5, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.   
Claim 6, which depends from claim 1, recites that the consumption information which is indicative of likely consumption behavior is determined, at least in part, on the basis of one or more obtained pieces of quantity information that are each representative of an amount of the cleaning agent in the supply.  Neither the determining, nor the obtaining, nor the pieces of quantity information, need by technological, and the determining can be a purely mental process.  The limitations of claim 6, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea. 

Claim 8, which depends from claim 1, recites that the consumption information takes into account, at least in part, a previous time curve of consumption of the cleaning agent, including a previous metered amount and/or a previous frequency of use of the cleaning agent.  This need not be technological, and could be a purely mental process, or the result of one.  The limitations of claim 8, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.   
Claim 9, which depends from claim 1, recites that the method also comprises ordering or triggering ordering of a supply of the cleaning agent if the result of the check is that a supply of the cleaning agent is likely to be used up.  This need not be technological; the ordering could be performed by human interactions, or even if an order is placed by telephone or through the Internet, which is not recited, this need use only well-understood, routine, and conventional technology.  The limitation of claim 9, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 10, which depends from claim 1, recites that the method further comprises outputting or triggering output of an indication to a user that a supply of the cleaning 
Claim 11, which depends from claim 1, recites that the method further comprises determining or providing the quantity information which is representative of an amount of the cleaning agent in the supply, or information from which the quantity information can be derived; this can be a mental process.  Claim 12, which depends from claim 11, recites that the quantity information which is representative of an amount of the cleaning agent in the supply is determined or provided by means of a sensor apparatus of a storage container.  Claim 13, which depends from claim 12, recites that the sensor apparatus is integrated in the storage container which comprises the supply.  Koike (U.S. Patent Application Publication 2004/0216522) discloses (paragraph 3, emphasis added), “A conventional apparatus for determining a remaining amount of fuel includes a fuel tank level sensor in a fuel tank … The fuel tank level sensor includes a float that floats on the surface of liquid fuel, a contact that moves vertically as the float moves vertically, and a rheostat that changes an electric resistance value thereof according to a contact position thereof with the contact” followed by further description, and discloses (paragraph 4, emphasis added), “Conventionally, the fuel tank level sensor determined the amount of fuel remaining in the fuel tank by making use of as the contact position between the contact and the rheostat changes with vertical movement of the float resting on the surface of liquid fuel.”  Hence, such a sensor apparatus of a storage container is well-understood, routine, and conventional, and, from Koike’s description, published more than a decade before inventors’ German priority date, such a conventional sensor apparatus was integrated in the storage container of a supply.  Therefore, the limitations of claims 11, 12, and 13, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.   
Claim 14, which depends from claim 11, recites that the quantity information which is representative of an amount of the cleaning agent in the supply is determined and/or provided depending on or independently of a use of the cleaning agent in the supply.  The determining and/or providing need not be technological, regardless of the dependence or independence.  The limitations of claims 11 and 14, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.
Claims 15 and 16 are device claims parallel to method claim 1, and therefore patent-ineligible on essentially the same grounds as claim 1.  Claim 19 is similar, while reciting a plurality of devices, and similarly patent-ineligible. Regarding claim 16 is particular, official notice is taken that processors and memories, the memories comprising or storing computer code (aka programming, software, or instructions) to cause at least one processor to carry out operations have long been well-understood, 
Claim 17 recites a computer program comprising program instructions that prompt a processor to execute and/or control a method according to claim 1 when the computer program runs on the processor; claim 18 recites a computer-readable memory medium comprising a computer program according to claim 17.  Claims 17 and 18 are therefore patent-ineligible on essentially the same grounds as claim 1.  Official notice is taken that computer programs comprising program instructions and computer-readable memory media comprising or storing computer programs have long been well-understood, routine, and conventional.  Claims 17 and 18 therefore do not raise the claimed invention to significantly more than an abstract idea.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of U.S. Patent No. 11,186,935. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application omits various elements of claim 1 of the ‘935 patent, and uses different phrasing, but recites nothing to significantly narrow the instantly claimed method as compared to that of claim 1 of the ‘935 patent.  Inter alia, what is recited in claim 1 of the ‘935 patent constitutes performing a check.  Claim 9 of the instant application is essentially parallel to, although broader than, claim 8 of the ‘935 patent.  Claim 10 of the instant application is essentially parallel to, although broader than, claim 9 of the ‘935 patent. 
s 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,186,935 in view of official notice.  As set forth above, claim 1 of the instant application is rejected under Double Patenting based on claim 1 of the ‘935 patent.  Claims 15, 16, 17, 18 and 19 of the instant application are essentially parallel to claim 1, and therefore also rejected under Double Patenting.  Regarding claims 15 and 19, official notice is taken that devices are well known.  Regarding claim 16, official notice is taken that processors and memories, the memories comprising or storing computer code (aka programming, software, or instructions) to cause at least one processor to carry out operations, are well known.  Regarding claim 17, official notice is taken that computer programs comprising program instructions are well known, and regarding claim 18, official notice is taken that computer-readable memory media comprising or storing computer programs are well known.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp (U.S. Patent 7,754,025) in view of Paullin et al. (U.S. Patent Application Publication 2002/0161652).  As per claim 1, Crisp discloses a method for monitoring a supply of a cleaning agent, the method comprising: performing a check of whether the supply of the cleaning agent is likely to be used up (column 3, lines 21-62; column 6, lines 1-20), wherein the check is based, at least in part, on quantity information which is representative of an amount of the cleaning agent in a user’s supply (ibid.).  Crisp discloses storing historic order and consumption information (e.g., column 5, lines 16-25), but does not disclose that the check is based on consumption information.  However, Paullin teaches arranging the restocking of detergent at just the right time based on historical consumption data (paragraph 27); this implies that the consumption data/information is indicative of the user’s expected consumption behavior with respect to the cleaning agent, both out of general common sense, and because, if the consumption were not data/information indicative of the user’s expected consumption . 
As per claim 5, Crisp discloses storing historic order and consumption information (column 5, lines 1-8), which implies determining the information to be stored; Crisp further discloses tracking consumption or use history (column 10, line 61, through column 11, line 3), which would surely relate to consumption behavior.  Also, Paullin’s teaching (paragraph 27) implies that the consumption data/information is indicative of the user’s expected or likely consumption behavior with respect to the cleaning agent, as set forth above.  Hence, it would have been obvious to one of ordinary skill in the art of commerce, in particular, of electronic commerce, on the date of inventors’ priority to determine consumption information which is indicative of likely consumption behavior, for the stated advantage (Paullin) of arranging the restocking of detergent [or another cleaning agent] at just the right time.
As per claim 6 (which may properly depend from claim 5; see objection to claim 6, above in Objections section), Crisp discloses that, as a user consumes or uses supply, the appliance or dispenser computer preferably tracks the decreasing amount of the supply (column 7, lines 21-32), and Crisp discloses the appliance computer or 
As per claim 7, Crisp discloses that, as a user consumes or uses supply, the appliance or dispenser computer preferably tracks the decreasing amount of the supply (column 7, lines 21-32), and Crisp discloses the appliance computer or processor monitoring all dispensing or depletion of supplies, the total supply use or consumption for each type of supply, and all inputs or changes to the supply request by the user (column 8, lines 19-25).  Furthermore, Paullin teaches monitoring the inventory of the detergent so as to arrange the restocking of detergent at just the right time based on historical consumption data (paragraph 27).  The use is by the user, as in column 7, lines 21-32 of Crisp, or else perhaps by another user or users, or by the user and another user or users.  In any event it would have been obvious to one of ordinary skill 
As per claim 9, Crisp discloses ordering or triggering ordering of a supply of the cleaning agent if the result of the check is that a supply of the cleaning agent is likely to be used up (column 3, lines 35-53; column 7, lines 33-40; column 17, lines 32-41).
Claims 2, 3, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp and Paullin as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent Application Publication 2015/0266411).  As per claim 2, Crisp is not explicit about obtaining the quantity information which is representative of an amount of the cleaning agent in a user’s supply, or information from which the quantity information can be derived (although this could be called inherent), but Yang teaches obtaining quantity information which is representative of an amount of a cleaning agent or other product in a user’s supply, or information from which the quantity information can be derived (paragraphs 46, 58, and 62; Figures 3 and 4).  Hence, it would have been obvious to one of ordinary skill in the art of commerce, in particular, of electronic commerce, on the date of inventors’ priority to obtain the recited information, for at least the obvious advantage of being able to order more of the cleaning agent when needed.
As per claim 3, Yang further teaches quantity information representative of a relative or absolute fill level of a cleaning agent in a supply (paragraphs 46, 62, and 64).  
As per claim 10, Yang teaches outputting or triggering output of an indication to a user that a supply of a cleaning agent is likely to be used up if the result of a check is that a supply of a cleaning agent is likely to be used up (paragraphs 10, 33, and 34; Figure 4).  Hence, it would have been obvious to one of ordinary skill in the art of commerce, in particular, of electronic commerce, on the date of inventors’ priority for the method to further comprise outputting or triggering output of an indication to a user that a supply of the cleaning agent is likely to be used up if the result of the check is that a supply of the cleaning agent is likely to be used up, for at least the obvious advantages of making the user aware of the situation, and likely to buy more of the cleaning agent [or other product] likely to be used up.
As per claim 11, Crisp is not explicit about determining and/or providing the quantity information which is representative of an amount of the cleaning agent in the supply, or information from which the quantity information can be derived (although this could be called inherent), but Yang teaches determining and/or providing quantity information which is representative of an amount of a cleaning agent or other product in a user’s supply, or information from which the quantity information can be derived (paragraphs 46, 58, and 62; Figures 3 and 4).  Hence, it would have been obvious to one of ordinary skill in the art of commerce, in particular, of electronic commerce, on the 
As per claim 12, Yang teaches that the quantity information which is representative of an amount of the cleaning agent in the supply is determined and/or provided by means of a sensor apparatus of a storage container (paragraphs 46, 47, 50, 51, 58, and 62; Figures 3 and 4).  Hence, it would have been obvious to one of ordinary skill in the art of commerce, in particular, of electronic commerce, on the date of inventors’ priority for the quantity information which is representative of an amount of the cleaning agent in the supply to be determined and/or provided by means of a sensor apparatus of a storage container, for at least the obvious advantage of automating determining and/or providing, so that a human being would not have to remember to go check on the supply of the cleaning agent, and then take time to do so.    
As per claim 13, Yang teaches that the sensor apparatus is integrated in the storage container which comprises the supply (paragraphs 22, 23, 24, 46, 47, 50, 51, 58, and 62; Figures 2, 3, and 4).  Hence, it would have been obvious to one of ordinary skill in the art of commerce, in particular, of electronic commerce, on the date of inventors’ priority for the sensor apparatus to be integrated in the storage container which comprises the supply, for at least the obvious advantages of being able to readily monitor the quantity of something like liquid soap in an electric dispenser, as taught by Yang, and automate the determining and/or providing.  
depending on or independently of a use of the cleaning agent in the supply.  Given the previous limitations of claims 1 and 11 being met, one or the other appears inevitable.  
As per claim 16, Crisp discloses at least a processor (e.g., column 8, lines 19-53; Figures 2D and 2E), and Yang teaches at least one processor and at least one memory comprising or storing computer program code (paragraphs 38, 45, 101 and 107); as per claim 15, this is means for carrying out or controlling operations.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority to have a device comprising at least one processor and at least one memory comprising computer program code, wherein the at least one memory comprising and the computer program code are configured to carry out and/or control at least one method according to claim 1 by means of the at least one processor (as recited in claim 16) and means for carrying out and/or controlling a method according to claim 1 (as recited in claim 15), for the obvious advantage of causing a computer or computers to carry out the method of claim 1.   
As per claim 17, Crisp discloses computer software running on computer hardware (column 12, lines 51-55; Figures 5 and 6), and Yang teaches computer program instructions that prompt one or more processors to execute or control a as per claim 18, Yang teaches a computer-readable memory medium comprising or storing computer program instructions (ibid.).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority to have a computer program comprising program instructions (as recited in claim 17) and a computer-readable memory medium (as recited in claim 18), for the obvious advantage of causing a computer or computers to carry out the method of claim 1.
As per claim 19, Crisp discloses a plurality of devices comprising at least a device according to claim 15, which together are configured to operate (Figures 1, 2A, 2B, 22C, 2D, and 2E; column 2, lines 48-67; column 5, lines 1-43; column 7, lines 6-20 and lines 41-58, etc.).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority to have a plurality of devices comprising at least a device according to claim 15, which together are configured to carry out a method according to claim 1, for the obvious advantage of causing a multiple devices (in particular, at least one local appliance and at least one supplier and/or order processing system to carry out the method of claim 1. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp and Paullin as applied to claim 1 above, and further in view of official notice.  Crisp does not disclose associating the quantity information which is representative of an amount of the cleaning agent in the supply with time information which is representative of a time at which the supply comprises the amount of the cleaning agent, but official notice is taken that it is well known to associate quantity or other information with the time at that information is obtained or is valid.  Hence, it would have been obvious to one of ordinary . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp and Paullin as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent Application Publication 2015/0266411) and official notice.  Crisp does not disclose that the consumption information takes into account, at least in part, a previous time curve of consumption of the cleaning agent, but official notice is taken that plotting quantities against time is well-known, so taking a previous time curve of consumption of the cleaning agent means essentially taking previous levels of consumption of the cleaning agent into account; Paullin teaches arranging the restocking of detergent at just the right time based on historical consumption data (paragraph 27).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority for the consumption information to take into account, at least in part, a previous time curve of consumption of the cleaning agent, for the stated advantage (Paullin) of arranging the restocking of detergent [or another cleaning agent] at just the right time.
Crisp does not disclose that the time curve includes a previous metered amount and/or a previous frequency of use of the cleaning agent, but Yang teaches the time period for measuring and processing consumption level data, etc., can depend on frequency of use of a device, which involves dispensing and consuming a cleaning . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang (U.S. Patent 9,115,457) discloses a method for warning of a residual amount of liquid detergent.
Czuchry et al. (U.S. Patent Application Publication 2004/0186788) disclose a commodity usage tracking and replenishment apparatus and method.  Mizuta (U.S. Patent Application Publication 2009/0269088) discloses a remaining toner detector, process cartridge, and image forming apparatus.  Yang (U.S. Patent Application Publication 2013/0314234) discloses a method for warning of a residual amount of liquid detergent.
Perez, “Amazon’s Supply Reordering Service Gets Integrated In Nearly A Dozen More Household Devices From GE, Samsung, Oster And More,” discloses washing machines that automatically order detergent, smart locks that send you replacement batteries, and more.  Weise, “Amazon makes it easy to order automatically: Restocking your home just got easier, with a touch of a button,” discloses a GE washer that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/NICHOLAS D ROSEN/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 5, 2022